                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                          AT GREENEVILLE

 UNITED STATES OF AMERICA                                        )
                                                                 )
 v.                                                              )        No. 2:17-CR-00012-3-JRG-CRW
                                                                 )
 MICHAEL JW POTTER                                               )

                                                      ORDER

          This matter is before the Court on United States Magistrate Judge Cynthia R. Wyrick’s

 Report and Recommendation [Doc. 989]. First, Judge Wyrick recommends the Court grant

 Defendant Michael JW Potter’s Pro Se Motion Requesting Court Transcripts/Documents [Doc.

 957] but with the requirement that he pay for all copies. Judge Wyrick notes that Mr. Potter is

 requesting transcripts so he can pursue post-conviction relief. [R&R at 1]. Second, Judge Wyrick

 recommends the Court deny Mr. Potter’s Application to Proceed In Forma Pauperis [Doc. 958].

 Judge Wyrick notes that “it appears that he is requesting that the Court waive the fees charged

 by the Clerk’s Office for the copies and transcripts requested in his Motion Requesting Court

 Transcripts/Documents.” [Id.]. Neither party has timely objected to Judge Wyrick’s report and

 recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). 1

          Having carefully reviewed the record, the Court agrees with Judge Wyrick’s

 recommendation. See In re Richard, 914 F.2d 1526, 1527 (6th Cir. 1990) (stating that even an

 inmate’s status as a pauper “does not give [him] a right to have documents copied and returned

 to him at government expense”); Gillespie v. United States, No. 1:14-cv-63, 1:12-cr-24, 2014 WL



          1
            Because Mr. Potter filed both of his motions in support of his pending petition to vacate his sentence under
 28 U.S.C. § 2255, the Federal Rules of Civil Procedure apply to them. See Martinez v. United States, 865 F.3d 842,
 844 (6th Cir. 2017) (“[T]he overwhelming history of § 2255 indicates that motions filed under that section could be
 considered civil in nature.” (quotation omitted)). The Clerk’s Office should have filed both motions in 2:20-CV-
 00120-JRG-CRW, the civil case containing Mr. Potter’s § 2255 petition, rather than here in his underlying criminal
 case.



Case 2:17-cr-00012-JRG-CRW Document 1034 Filed 02/03/21 Page 1 of 2 PageID #:
                                 12839
 2808920, at *1 (E.D. Tenn. June 20, 2014) (“[A]n application to proceed in forma pauperis is

 unnecessary since there is no filing fee in a § 2255 proceeding.” (citation omitted)); E.D. Tenn.

 L.R. 9.3(b) (“When a petition for the writ of habeas corpus is filed by a person in federal custody,

 a filing fee is not required.”). The Court therefore ACCEPTS IN WHOLE the report and

 recommendation under 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). For the

 reasons in the report and recommendation, which the Court adopts and incorporates into this

 Order, Mr. Potter’s Pro Se Motion Requesting Court Transcripts/Documents [Doc. 957] is

 GRANTED but with the requirement that he pay for all copies. 2 Mr. Potter’s Application to

 Proceed In Forma Pauperis [Doc. 958] is DENIED.

         So ordered.

         ENTER:


                                                              s/J. RONNIE GREER
                                                         UNITED STATES DISTRICT JUDGE




         2
            The record shows that the Clerk’s office has already mailed a copy request notice to Mr. Potter. See [Copy
 Request Notice, Doc. 957-1]. To obtain copies of transcripts, Mr. Potter must contact Karen Bradley: 220 West Depot
 Street, Suite 200, Greeneville, TN 37743. [Id.]. The cost of transcripts is fifty cents per page. [Id.].

                                                          2

Case 2:17-cr-00012-JRG-CRW Document 1034 Filed 02/03/21 Page 2 of 2 PageID #:
                                 12840
